*215
By the Court.

Lumpkin J.
delivering the opinion.
The conflict of title in this case is between a certificate of purchase, made of the sale of the lot of land in dispute by the Central Bank, under the Act of 1833, (Cobb, 131,) and a grant purporting to issue under the Act of 1850. (Cobb, 714.)
The former being prior in point of time, will of course be preferred, unless there be some law to prevent.
It is contended that the certificate must yield to the grant. Why ? Is it not competent for the Legislature, to direct the mode by which titles to the public domain, shall be conveyed by the State? And if the Legislature has not prescribed the issuing of a grant, hi order to convey lands sold by the Central Cank, is not the authentication of the purchase by certificate, as complete as if made by grant? We see nothing to contravene this conclusion. And such was the decision of this Court in the case of McLeod and Dyer, decided at this place, six months since, and not yet published.
But by the certificate of the Surveyor General of the State, die introduction of which as testimony was objected to, but which wo hold was properly admitted, it turns out that the' graiit instead of being made, suspended from the operation of the Aec of 1847, was issued on the sale of this lot, under and by virtue of that very Act. And by inspection of the statute, it is evident that it was misconstrued by the Govern- or; and that it gave no authority to sell this land. Cobb 709.
Besides, the Act of 1850, (Cobb 714,) did not authorize a grant to issue to land sold under tho Act of 1847, as this lot was; but on the contrary, it directed grants to issue to the bonafide owner of sq uare lots or fractions, which were "suspended from the operation of the Act of 1847.” There is no authority therefore to issue this grant, there having been none to sell the land.
If grants cannot be attacked in this State, either by scire fiadas, or by bill in chancery, filed directly for that purpose *216perhaps more latitude should be allowed to impeach them collaterally and by aliunde, or rather outside proof. The Geneial Assembly has passed an Act, authorizing mistakes in grants to be proven by parol at law. This is, I was going to say, a step, but it is more, a stride in the direction indicated. And it is the duty of Courts to follow the lead rather than struggle to check and restrain the expression of the popular mind, as to any matter of public policy. By doing so, they keep the popular will under wholesome control. Whereas, by a different course, it overleaps all bounds, and in its wantonness sweeps away much that should have been preserved.
McDonald J. absent.